Citation Nr: 0611061	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-44 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cancerous large cell 
lymphoma.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in November 2004, and a 
substantive appeal was received in December 2004.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran contends he developed cancerous large cell 
lymphoma as a result of asbestos exposure during his service 
in the Navy.  It appears from the January 2005 supplemental 
statement of the case that the RO has conceded that the 
veteran's shipboard naval service specialties suggest a high 
probability of such exposure, although the Board is not 
necessarily bound by that finding. 

Significantly, the Board observes that the record includes 
private medical reports, including one dated July 2002, 
indicating that the veteran's cancerous large cell lymphoma 
was diagnosed through the detection and biopsy of a 
'paratracheal mass' or an unexplained growth in the veteran's 
windpipe.

Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, 
Section C, para. 9 (December 13, 2005) (rescinding the 
previously applicable VBA Adjudication Procedure Manual M21-
1, Part VI, para. 7.21) notes that that inhalation of 
asbestos fibers can produce fibrosis and tumors, that the 
most common disease is interstitial pulmonary fibrosis 
(asbestosis), and that the fibers may also produce various 
other cancers and tumors particularly in the chest and 
throat.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, para. 9; see also Ennis v. Brown, 4 Vet.App. 523 (1993).  
It is noted that persons with asbestos exposure have an 
increased incidence of various cancers including cancers of 
the lung, bronchus, larynx and pharynx.  It is also noted 
that the latency period for asbestos-related diseases varies 
from 10 to 45 or more years between first exposure and 
development of the disease, that an asbestos-related disease 
can develop from brief exposure to asbestos, and that there 
is a prevalence of asbestos-related disease among shipyard 
workers since asbestos was used extensively in military ship 
construction.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 9.

However, "neither [the VBA Manual] nor the Circular creates 
a presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet.App. 141 (1999); see also Nolen v. West, 12 
Vet.App. 347 (1999); VAOGCPREC 4-2000.

Review of the claims file leads the Board to conclude that 
the required development has not been accomplished.  There 
does not appear to be any development of evidence of exposure 
before, during, or after service, nor has there been a VA 
examination with etiology opinion.  Such additional 
development is necessary before the Board may properly 
proceed with appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to develop evidence of asbestos exposure 
before, during, and after the veteran's 
service.  

2.  After completion of the above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the relationship, if any, between the 
veteran's cancerous large cell lymphoma 
and his Navy service.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests or 
studies should be accomplished.  After 
examining the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's cancerous 
large cell lymphoma was causally related 
to the veteran's service, to include as 
due to any asbestos exposure during 
service.  

3.  The RO should then review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

